Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	 Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

4.	The following is a quotation of pre-AlA 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5.	Claims 1-2, 4-7, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Devilbiss et al.(US 20190356728 A1)  hereinafter referred as Devilbiss in view of Chandrashekhar et al. (US 20200081728 A1)  hereinafter referred as Chandrashekhar.

Regarding claim 1, Devilbiss discloses a method comprising:
selecting a compute instance (para. [0018]  each virtual I/O server may be assigned a subset of the hardware resources of the computing system (152), such as processor and memory resources. Each virtual I/O server may be referred to as virtual machine or logical partition. [0052] some resource optimized mappings may be selected only if one resource is overutilized and another resource is underutilized. For example, if one virtual I/O server is overutilized, and another virtual I/O server is underutilized, one of the client partitions using the overutilized virtual I/O server as an active virtual I/O server may be reassigned to use the underutilized virtual I/O server as the active virtual I/O server);
identifying a plurality of Network Virtualization Devices (“NVD”) for association
with the compute instance ( para. [0025]-[0027[ and Fig, 2, the hypervisor (190) is an aggregation of hardware and software that manages resources on the computing system (152). A resource is a hardware or software element used to move data along a communications path. Software resources include virtual devices such as client partitions, VNIC clients, VNIC servers, logical ports, and virtual I/O servers. Hardware resources include communications adapters (e.g., SR-IOV physical functions, network interface controllers), processors (or portions of processors), memory (or portions of memory), storage (or portions of storage) and physical connections such as interconnect lanes (e.g., peripheral component interconnect (PCI) lanes). Some, but not all, resources managed by the hypervisor move data along a communications);
creating a number of Virtualized Network Interface Cards (“VNIC”), each of the
number of VNICs residing in one of the plurality of NVDs and forming a network path (para.  [0003] and Fig. 2 automated dynamic load balancing across VNIC fast switchover devices includes monitoring, by a resource monitor, resource utilization metrics of at least one resource used to send data along a first communications path through a hypervisor, wherein the first communications path is utilized by a first client partition and comprises a VNIC client in the first client partition, a VNIC server in a virtual input/output (I/O) server, a logical port in the virtual I/O server, and a communications adapter… [0033] A communications path is a collection of resources used to transfer data between a communications adapter (communications adapter A (167A), communications adapter B (167B), communications adapter C (167C)) and a VNIC client (VNIC client A (210A), VNIC client B (210B)). A communications path is made up of resources that support the transfer of data between the communications adapter and the VNIC client. Such resources may include the communications adapter, the logical port, the VNIC server, and the VNIC client. Resources that make up a communications path also include backing devices for the virtual devices and backing devices for communication paths through the hypervisor. The resource monitor (206) and/or the rebalancer (208) may maintain information about which resources are shared among different communication paths);
designating a network path formed by one of the VNICs in one of the NVDs as an
active network path and another of the network paths formed by another of the VNICs in another of the NVDs as an inactive network path (para. [0021]-[022] and Fig. 2, the VNIC server currently communicatively coupled to the VNIC client is referred to as the active VNIC server for the VNIC client and the client partition. The virtual I/O server hosting the VNIC server not currently communicatively coupled to the VNIC client but that will be communicatively coupled to the VNIC client in the event of a rebalancing or failure is referred to as the standby virtual I/O server for the VNIC client and the client partition. Similarly, the VNIC server not currently communicatively coupled to the VNIC client but that will be communicatively coupled to the VNIC client in the event of a rebalancing or failure is referred to as the standby VNIC server for the VNIC client and the client partition A. [0045] the VNIC server failover configuration identifies a backup VNIC server for use in response to a failure of the VNIC server) and;
activating the inactive network path when the active network path fails (para. [0045] The resource optimized mapping may include instructions to alter a VNIC server failover configuration. The VNIC server failover configuration identifies a backup VNIC server for use in response to a failure of the VNIC server [i.e. activating the backup server]). 
Devilbiss may not explicitly disclose overlaying an IP address of the compute instance to each of the VNICs, such that each of the VNICs share a common IP address
	However, Chandrashekhar discloses overlaying an IP address of the compute instance to each of the VNICs, such that each of the VNICs share a common IP address (para. [0068] the host machine 300 has access to a physical network 390 through a physical NIC (PNIC) 395. The host machine 300 also runs the virtualization software 305 and hosts VMs 311-314. The virtualization software 305 serves as the interface between the hosted VMs and the physical NIC 395 (as well as other physical resources, such as processors and memory). Each of the VMs includes a virtual NIC (VNIC) for accessing the network through the virtualization software 305. Each VNIC in a VM is responsible for exchanging packets between the VM and the virtualization software 305. the VNICs are software abstractions of physical NICs implemented by virtual NIC emulators. Further, [0208] a LRE operating in a host machine not only performs L3 routing (e.g., from one IP subnet to another IP subnet), but also bridging between different overlay networks (such as between a VXLAN network and a VLAN network) within the same subnet. it is possible for a two different overlay networks to have VMs that are in the same IP subnet).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Devilbiss and include overlaying an IP address of the compute instance to each of the VNICs, such that each of the VNICs share a common IP address as taught by Chandrashekhar. The motivation for doing so would have been in ordered to facilitates packet forwarding between virtual machines of a logical network running in a virtualized network environment.

Regarding claim 2,  claim 1 is incorporated and Devilbiss further discloses wherein the compute instance comprises a virtual machine (“VM”). (para. [0044] the clients are virtual machines).


Regarding claim 4,  claim 1 is incorporated and Devilbiss further discloses 
wherein the number of created VNICs comprises a VNIC for each of the plurality of identified NVDs ( para. [0025]-[0027[ and Fig, 2, the hypervisor (190) is an aggregation of hardware and software that manages resources on the computing system (152). A resource is a hardware or software element used to move data along a communications path. Software resources include virtual devices such as client partitions, VNIC clients, VNIC servers, logical ports, and virtual I/O servers. Hardware resources include communications adapters (e.g., SR-IOV physical functions, network interface controllers), processors (or portions of processors), memory (or portions of memory), storage (or portions of storage) and physical connections such as interconnect lanes (e.g., peripheral component interconnect (PCI) lanes). Some, but not all, resources managed by the hypervisor move data along a communications).

Regarding claim 5,  claim 1 is incorporated and Devilbiss may not explicitly disclose wherein each of the VNICs comprises a MAC learning VNIC.  However, Chandrashekhar discloses wherein each of the VNICs comprises a MAC learning VNIC (para. [0068] each of the VMs includes a virtual NIC (VNIC) for accessing the network through the virtualization software 305. Each VNIC in a VM is responsible for exchanging packets between the VM and the virtualization software 305.  [0106], [0217] at 1123, the process learns the pairing between the source MAC and the incoming packet's network segment identifier (e.g., VNI))

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Devilbiss and include wherein each of the VNICs comprises a MAC learning VNIC as taught by Chandrashekhar. The motivation for doing so would have been in ordered to facilitates packet forwarding between virtual machines of a logical network running in a virtualized network environment.

Regarding claim 6,  claim 5 is incorporated and Devilbiss may not explicitly disclose each of the VNICs learning a MAC address of a physical interface of the compute instance.  However, Chandrashekhar discloses each of the VNICs learning a
MAC address of a physical interface of the compute instance  (para. [2014], [0216] learning of MAC address by a bridging MPRE. As illustrated, a host 3100 has MPSE 3120 having ports interfacing VMs 3111-3114 and a bridging MPRE 3130. The MPSE 3120 has an uplink (not illustrated) connected to a physical NIC 3190 and the physical network. The bridging MPRE 3130 has bridge LIFs 3141-3144 for overlay networks “VLAN10”, “VLAN20”, “VXLAN100”, and “VXLAN200”, respectively.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Devilbiss and include each of the VNICs learning a MAC address of a physical interface of the compute instance.
as taught by Chandrashekhar. The motivation for doing so would have been in ordered to facilitates packet forwarding between virtual machines of a logical network running in a virtualized network environment.

Regarding claim 7,  claim 1 is incorporated and Devilbiss further discloses identifying at least one compute instance for bonding, and wherein the compute instance is selected from the identified at least one compute instance for bonding ([para [0060] Abstract and paragraph and Figure 2.  Different VNIC drivers are presented, where a path from the VNIC driver through virtual functions (the virtual functions being the actual functions of the VNIC, and would be the VNIC) is established (bound), where failures can be detected in the VNIC path to recreate the path using different virtual functions (a different VNIC) in a pool).

Regarding claim 15,  claim 1 is incorporated and Devilbiss further discloses wherein activating the inactive network path when the active network path fails comprises: periodically performing a health check on the active network path; and determining when the active network path fails the health check [0029] [0045] and [0060] The resource optimized mapping may include instructions to alter a VNIC server failover configuration. The VNIC server failover configuration identifies a backup VNIC server for use in response to a failure of the VNIC server).

Regarding independent claim 17, the claim corresponds to independent claim 1 and is therefore rejected for similar reasoning. Devilbiss further discloses a non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors, (para. [0068]-[0070] and Fig. 1).

Regarding independent claim 20, the claim corresponds to independent claim 1 and is therefore rejected for similar reasoning. Devilbiss further discloses a system comprising: a plurality of Network Virtualization Devices ("NVD") (see Fig 2.)

6.	Claims 3  is  rejected under 35 U.S.C. 103 as being unpatentable over  Devilbiss et al.(US 20190356728 A1)  hereinafter referred as Devilbiss in view of Chandrashekhar et al. (US 20200081728 A1)  hereinafter referred as Chandrashekhar and further in view of Jau et al.(US 20200029458 A1) hereinafter referred as Jau.

           Regarding claim 3,  claim 1 is incorporated. Devilbiss in view of  Chandrashekhar may not explicitly disclose wherein at least some of the plurality of NVDs comprise a SmartNIC.   However, Jau discloses wherein at least some of the plurality of NVDs comprise a SmartNIC (para. [0028] and Fig. 2,  a smart network interface card that allows the computing server to access physical storage or storage volumes in the corresponding end-of-row switch. [0031]the smart network interface card 130 is shown in relation to the top of rack switch 114. Like elements of the top of the row switch 114 in FIG. 3 are labeled with identical element numbers in FIG. 4. The baseboard management controller 132 is connected to the management switch 112 via a network link in the form of the cable 142. The network interface card 130 is connected to the top of rack switch 114 via a network link in the form of the cable 152. There is also a network connection between the rack management service 308 of the TOR data switch 114 and management switch 112 to send commands to the BMC 132 by the management network.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Devilbiss in view of  Chandrashekhar and include wherein at least some of the plurality of NVDs comprise a SmartNIC as taught by Jau. The motivation for doing so would have been in ordered to facilitates packet forwarding between virtual machines of a logical network running in a virtualized network environment.

7.	Claims 8-11 are  rejected under 35 U.S.C. 103 as being unpatentable over  Devilbiss et al.(US 20190356728 A1)  hereinafter referred as Devilbiss in view of Chandrashekhar et al. (US 20200081728 A1)  hereinafter referred as Chandrashekhar and further in view of Liu et al.( US 20210234715 A1) hereinafter referred as  Liu.

	Regarding claim 8,  claim 1 is incorporated. Devilbiss in view of  Chandrashekhar may not explicitly disclose determining an IP address of a  client VNIC located in the compute instance. However, Liu discloses determining an IP address of a  client VNIC located in the compute instance (para. [0014] [0049] in a virtual networking environment, each virtual machine (VM) is assigned a software-defined virtual network interface card (vNIC) with separate media access control (MAC) and internet protocol (IP) addresses).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Devilbiss in view of  Chandrashekhar and include determining an IP address of a  client VNIC located in the compute instance as taught by Lui. The motivation for doing so would have been in ordered to efficiently control and optimize resource.

	Regarding claim 9,  claim 8 is incorporated. Devilbiss in view of  Chandrashekhar may not explicitly disclose wherein the IP address comprises a private IP address identifying the compute instance within virtual network. However, Liu discloses wherein the IP address comprises a private IP address identifying the compute instance within virtual network (para. [0014] each virtual machine (VM) is assigned a software-defined virtual network interface card (vNIC) with separate media access control (MAC) and internet protocol (IP) addresses. The VMs communicate by addressing the specified IP address of each destination VM. A virtual local area network (VLAN) is created through software-defined virtual switches that provide layer-2 network communication between all virtually connected machines. One of the main features of a layer-2 virtual local area networking is to provide a broadcast domain, where a single layer-2 broadcast packet can reach all VMs interfaced to the layer-2 virtual network. Virtual networking also may be implemented on physical servers that are installed or deployed and interconnected by private or internet-enabled physical networks. Examples of overlay network deployments include virtual private networks (VPNs)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Devilbiss in view of  Chandrashekhar and include wherein the IP address comprises a private IP address identifying the compute instance within virtual network as taught by Lui. The motivation for doing so would have been in ordered to efficiently control and optimize resource.

Regarding claim 10,  claim 9 is incorporated. Devilbiss in view of  Chandrashekhar may not explicitly disclose wherein the virtual network comprises a virtual cloud network. However, Liu discloses wherein the virtual network comprises a virtual cloud network (para.  [0014]-[0015] on a cloud virtual overlay network, such as a virtual network by means of VXLAN tunneling, a guest VM's network connectivity needs to be mapped to VXLAN flows as tunnel rules at each of the physical server nodes for tunneling through the underlay physical IP network).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Devilbiss in view of  Chandrashekhar and include disclose wherein the virtual network comprises a virtual cloud network as taught by Lui. The motivation for doing so would have been in ordered to efficiently control and optimize resource.

	Regarding claim 11,  claim 1 is incorporated. Devilbiss in view of  Chandrashekhar may not explicitly disclose wherein the IP address of the client VNIC located in the compute instance is used as the overlay IP address.  However, Liu discloses (para. 0014], each virtual machine (VM) is assigned a software-defined virtual network interface card (vNIC) with separate media access control (MAC) and internet protocol (IP) addresses. The VMs communicate by addressing the specified IP address of each destination VM. A virtual local area network (VLAN) is created through software-defined virtual switches that provide layer-2 network communication between all virtually connected machines. A virtual overlay network decouples network services from the underlying infrastructure by means of tunneling, which encapsulates overlay network packet inside of the underlay packet for transport. [0049] the virtual overlay network consistent provision program 110A, 110B may use per virtual network node group membership to build a multicast group among the member node IP addresses by means of N-way unicast. Also, a node group identifier may be any kind of globally unique identifier that can uniquely identify a layer-2 virtual network. One such example is a universally unique identifier (UUID) generated to identify a unique layer-2 virtual network. In the case of VXLAN, the 24-bit segment ID known as the VXLAN network identifier (VNID) is globally unique across VXLAN virtual overlay networking and may be used as the node group identifier for VXLAN based virtual overlay networking).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Devilbiss in view of  Chandrashekhar and include wherein the IP address of the client VNIC located in the compute instance is used as the overlay IP address as taught by Lui. The motivation for doing so would have been in ordered to efficiently control and optimize resource.

7.	Claims 12-14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Devilbiss et al.(US 20190356728 A1)  hereinafter referred as Devilbiss in view of Chandrashekhar et al. (US 20200081728 A1)  hereinafter referred as Chandrashekhar and further in view of Hira et al.( US 20190173780 A1) hereinafter referred as Hira.

	Regarding claim 12,  claim 1 is incorporated. Devilbiss in view of  Chandrashekhar discloses wherein designating the network path formed by one of the VNICs in one of the NVDs as the active network path and the another of the network paths formed by the another of the VNICs in the another of the NVDs as the inactive network path may not explicitly disclose as recited in claim 1 above.  Devilbiss in view of  Chandrashekhar may not explicitly disclose updating a mapping in a control plane.  However, Hira discloses updating a mapping in a control plane ([para. 0090  The active SR instance (or the gateway controller for the active SR instance) regularly (e.g., at timed intervals, whenever the connection state has been updated, etc.) shares this connection state with any of its standby SR instances (or the gateway controllers for these standby SR instances) in other public cloud zones...[0078] the stateful service rules are distributed from the central control plane using the public network address. Each of the instances of the centralized routing component (i.e., the active instance and any standby instances) stores not only a mapping of the public network address to their own respective interface network address, but also a mapping between the equivalent interface addresses. Thus, the standby instance stores the equivalence between the active interface network address and its own interface network address).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Devilbiss in view of  Chandrashekhar and include update a mapping in a control plane as taught by Hira. The motivation for doing so would have been in ordered to minimize data traffic sent from one zone to another.

	Regarding claim 13,  claim 12 is incorporated. Devilbiss in view of  Chandrashekhar may not explicitly disclose wherein updating the mapping in the control plane comprises, for the active, mapping the overlay IP address of the VNIC in the active network path onto a physical IP address of the one of the NVDs with that VNIC.  However, Hira discloses wherein updating the mapping in the control plane comprises, for the active, mapping the overlay IP address of the VNIC in the active network path onto a physical IP address of the one of the NVDs with that VNIC (para. [0051] [0073], [0075]  and [0087] the SRs provide stateful services for data traffic between the logical network DCNs and external entities. These external entities communicate with the logical network DCNs using a public network address (e.g., an IP address), while a cloud provider forwarding element converts this public network address into a network address of an interface of the DCN on which the SR operates (i.e., the uplink VNIC 735). However, because the active and standby instances of the SR operate in two different zones, in some embodiments the cloud provider requires that the instances use different network addresses for their interfaces as the different physical locations use different subnets. The cloud provider gateway maps the public network address to the network address of the active instance interface unless notified of a new mapping from the public network address to the network address of the standby instance interface (which occurs if the active instance fails).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Devilbiss in view of  Chandrashekhar and include wherein updating the mapping in the control plane comprises, for the active, mapping the overlay IP address of the VNIC in the active network path onto a physical IP address of the one of the NVDs with that VNIC as taught by Hira. The motivation for doing so would have been in ordered to minimize data traffic sent from one zone to another.

	Regarding claim 14,  claim 13 is incorporated. Devilbiss in view of  Chandrashekhar may not explicitly disclose wherein updating the mapping in the control plane comprises updating a routing table. However, Hira discloses updating the mapping in the control plane comprises updating a routing table (para. [0045] the tenant can define a virtual network with network subnets and routing tables, and/or place their VMs into security groups (that are defined by the public cloud provider). [0050] The process 400 defines (at 415) an SR for the selected zone.  This definition includes a definition of various stateful service rules, a routing table)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Devilbiss in view of  Chandrashekhar and include updating a routing table as taught by Hira. The motivation for doing so would have been in ordered to minimize data traffic sent from one zone to another.


	Regarding claim 16,  claim 15 is incorporated. and Devilbiss in view of Chandrashekhar may not explicitly disclose wherein activating the inactive network path when the active network path fails comprises remapping in a control plane to designate the inactive network path as a new active network path.  However, Hira disclose wherein activating the inactive network path when the active network path fails comprises remapping in a control plane to designate the inactive network path as a new active network path ([para. 0090  The active SR instance (or the gateway controller for the active SR instance) regularly (e.g., at timed intervals, whenever the connection state has been updated, etc.) shares this connection state with any of its standby SR instances (or the gateway controllers for these standby SR instances) in other public cloud zones...[0078] the stateful service rules are distributed from the central control plane using the public network address. Each of the instances of the centralized routing component (i.e., the active instance and any standby instances) stores not only a mapping of the public network address to their own respective interface network address, but also a mapping between the equivalent interface addresses. Thus, the standby instance stores the equivalence between the active interface network address and its own interface network address).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Devilbiss in view of  Chandrashekhar and include wherein activating the inactive network path when the active network path fails comprises remapping in a control plane to designate the inactive network path as a new active network path as taught by Hira. The motivation for doing so would have been in ordered to minimize data traffic sent from one zone to another.
	Regarding claim 18, claim 17 is incorporated.  Claim 18 corresponds  to claim 12 and is therefore reject for similar reasoning.

	Regarding claim 19, claim 18 is incorporated.  Claim 18 corresponds  to claim 13  and is therefore reject for similar reasoning.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIDEST MENDAYE/Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448